Allowable Subject Matter
Claims 1 and 19 – 28 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach “a transition portion disposed between the first body portion and the second body portion, the transition portion including a bend of greater than 90 degrees in the first plane; a terminal portion extending from the first body portion at the terminal end for mounting on a printed circuit board; and a contact portion extending from the second body portion at the contact end for making contact with a corresponding contact of a mating connector, such that when the electrical contact is oriented so that the first direction and the first plane are both substantially vertical, then the second direction and the second plane are both substantially horizontal, and the first direction is substantially perpendicular to the second plane” as recited in independent claim 1. Claims 19 – 28 depend from independent claim 1 and therefore are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VLADIMIR IMAS whose telephone number is (571)272-8288.  The examiner can normally be reached on 8:00 A.M. - 5:00 P.M. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/V.I/Examiner, Art Unit 2831                                                                                                                                                                                                        
/ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831